—In an action to recover damages for personal injuries, etc., the defendant Port Authority of New York and New Jersey, sued herein as Port Authority of NY & NJ, appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated May 22, 1997, which granted the plaintiffs’ motion to strike its fourth affirmative defense and denied, without prejudice, its cross motion for summary judgment.
Ordered that the appeal from so much of the order dated May 22, 1997, as denied the appellant’s cross motion for summary judgment is dismissed, without costs or disbursements, as that portion of the order was superseded by an order of the same court dated October 1, 1997; and it is further,
*805Ordered that the appeal from so much of the order dated May 22, 1997, as granted the plaintiffs’ motion to strike the appellant’s fourth affirmative defense is dismissed as academic, without costs or disbursements, in light of our determination of the appeal from the order dated October 1, 1997 (see, D’Orlando v Port Auth., 250 AD2d 805 [decided herewith]). Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.